DETAILED ACTION
This Office action for U.S. Patent Application No. 17/104,651 is responsive to communications filed 11 February 2022, in reply to the Non-Final Rejection of 26 November 2021.
Claims 1, 3, 4, and 7–9 are pending, of which claims 8 and 9 are new.
In the previous Office action, the claims were objected to under 37 C.F.R. § 1.75(t) for having a skipped claim number as originally filed.  Claim 4 was objected to for a grammatical informality.  Claims 1–3 and 7 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by International Publication WO 2013/088656 A1 (“Oami ‘656”).  Claim 4 was rejected under 35 U.S.C. § 103 as obvious over Oami ‘656.  Claim 5 was rejected under 35 U.S.C. § 103 as obvious over Oami ‘656 in view of U.S. Patent Application Publication No. 2015/0102998 A1 (“Oami ‘998”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objection to claim 4 is withdrawn.

Response to Arguments
Applicant's arguments filed with respect to claim 4 have been fully considered but they are not persuasive.  Applicant alleges that the use of official notice to support the finding that “it is well-known and common to receive and download images over a network” lacked proper proof or evidentiary support.  To satisfy this demand, Applicant is directed to the image of the USPTO seal on the cover sheet of this Office action, and the figures present in this present application as filed, both available for download and viewing in Public and Private PAIR over a network.

Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  Claim 1 is amended to recite specifying a type of object outside the projected image and tracking this object.  Applicant alleges that Oami ‘998 tracks a presenter only whilst the presenter is between a projected image and a projector, and not whilst outside the range of the image.  However, Oami ‘656, not Oami ‘998, was cited in the previous Office action as supporting the limitation of a visual field being wider than the image.  In the improvement of Oami ‘656 by the tracking method of Oami ‘998, the determination whether a presenter is in front of a slide image or a peripheral area outside the slide image and subsequent image brightening or dimming is retained in Oami ‘656; the only change being that instead of the entire image being dimmed when a presenter is in front of the slide image as in Oami ‘656, only the portion of the image corresponding to the specific position of the presenter as determined by a tracking method is dimmed, as in Oami ‘998.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7–9 are rejected under 35 U.S.C. § 103 as being unpatentable over International Publication WO 2013/088656 A1 (“Oami ‘656”) in view of U.S. Patent Application Publication No. 2015/0102998 A1 (“Oami ‘998”).
Oami ‘656, directed to an object detection system for a projector, teaches with respect to claim 1:
A control method for a projector, comprising:
projecting an image onto a projection surface (1, “a projection image that is an image projected from a projection image”);
acquiring image data from an image sensor having a visual field including the image (id., photographing a detection target object);
specifying, based on the image data, a type of an object included in the visual field (5, differentiating between face and stick) and outside the image (2, Figs. 1, 3; “camera image 11 includes the slide image 12 and the slide outer peripheral region 13”); . . .
determining, according to the type, a region where the object overlaps the image in the image data (2, Fig. 1; determining that detected object lies partially over projected image); and
selectively reducing luminance of the image in a range corresponding to the region (2–3, Fig. 3; correcting luminance value of projected image; 1, purpose of invention is to prevent dazzling a presenter).
The present invention differs from Oami ‘656 in that the present invention specifies tracking the object.  Oami ‘656 does not teach this limitation.  However, Oami ‘998, directed to an anti-glare system for a projector, teaches with respect to claim 1:
and the object is tracked (Figs. 1–4, specifically detect and perform anti-glare processing if a moving head is detected in front of the projector).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to improve the Oami projector to track moving objects in the projector range, as taught by the newer Oami ‘998 projector, in order to prevent a presenter from being dazzled if he moves about a room in front of the projector.  Oami ‘998 ¶¶ 0007–10.

Regarding claim 3, Oami ‘656 teaches the control method for the projector according to claim 1, wherein the type of the object is specified using a learned model generated by machine learning (5, object detection means 103 “learn[s] various appearances” of an object).

Claim 4 recites that “the learned model is updated by information acquired from outside via a network”.  Oami recites using “a larger number of images including the specific object to be detected and images showing other objects” in the detector learning process.  Oami 5.  Oami does not specify the origin of these images.  However, the examiner takes Official Notice that it is well-known and common to receive and download images over a network.  A ready example showing that downloading images over a network is known to exist is the general availability of patent drawings available in Private and Public PAIR.

Regarding claim 7, Oami ‘656 in combination with Oami ‘998 teaches a projector comprising:
a projection device configured to project an image onto a projection surface (Oami ‘656 6, projector);
an image sensor having a visual field including the image (id., camera);
one or more processors (2, implementation in computer) programed to specify, based on image data acquired from the image sensor, a type of an object included in the visual field (6, object detection means 103) and outside the image (2, Fig. 1; determining that detected object lies partially over projected image);
determine, according to the type, a region where the object overlaps the image in the image data (6, boundary detecting means 81); and
control the projection device to selectively reduce luminance of the image in a range corresponding to the region (id., luminance correcting means 82; 1, purpose of invention is to prevent dazzling a presenter).
The present invention differs from Oami ‘656 in that the present invention specifies tracking the object.  Oami ‘656 does not teach this limitation.  However, Oami ‘998, directed to an anti-glare system for a projector, teaches with respect to claim 1:
and the object is tracked (Figs. 1–4, specifically detect and perform anti-glare processing if a moving head is detected in front of the projector).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to improve the Oami projector to track moving objects in the projector range, as taught by the newer Oami ‘998 projector, in order to prevent a presenter from being dazzled if he moves about a room in front of the projector.  Oami ‘998 ¶¶ 0007–10.

Regarding claim 8, Oami ‘656 teaches the projector according to claim 7, whein the one or more processors are further programed to specify the type of object using a learned model generated by machine learning (5, object detection means 103 “learn[s] various appearances” of an object).

Claim 9 recites updating “the learned model by information acquired from outside via a network”.  Oami ‘656 recites using “a larger number of images including the specific object to be detected and images showing other objects” in the detector learning process.  Oami ‘656 5.  Oami ‘656 does not specify the origin of these images.  However, the examiner takes Official Notice that it is well-known and common to receive and download images over a network.  A ready example showing that downloading images over a network is known to exist is the general availability of patent drawings available in Private and Public PAIR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487